Citation Nr: 0930381	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
1986.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision by the United 
States Department of Veterans Affairs (VA), Regional Office 
(RO) in Cheyenne, Wyoming, which denied entitlement to an 
increased rating for bilateral hearing loss.  

The Board notes that in June 2008, the Veteran requested a 
hearing before the Board.  A hearing was scheduled in July 
2009 and the Veteran failed to report to the hearing without 
explanation.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).  


FINDING OF FACT

On July 28, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the appeal of entitlement to 
a higher evaluation for bilateral hearing loss; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a 
higher evaluation for bilateral hearing loss pursuant to 
38 C.F.R. § 20.204 are met; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  Regulations implementing the VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA applies in the instant case.  Given the Veteran's 
expression of intent to withdraw his appeal, further 
discussion of the impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b). 

Review of the record shows that on July 28, 2009, prior to 
the promulgation of a decision in the appeal, the Veteran 
submitted a written statement to the Board and requested 
withdrawal of his appeal of entitlement to a higher 
evaluation for bilateral compensable hearing loss.  The Board 
finds that the July 28, 2009 statement meets the requirements 
of 38 C.F.R. § 20.204. 

Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on this matter, and the 
Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed. 


ORDER

The appeal of entitlement to a higher evaluation for 
bilateral hearing loss is dismissed. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


